Exhibit 10.1.5

 

AMENDED AND RESTATED

PRINCIPAL FINANCIAL GROUP, INC.

2010 STOCK INCENTIVE PLAN

 

SECTION 1.

PURPOSE

 

The purpose of the “AMENDED AND RESTATED PRINCIPAL FINANCIAL GROUP, INC. 2010
STOCK INCENTIVE PLAN (the “Plan”) is to foster and promote the long-term
financial success of the Company and its subsidiaries and materially increase
shareholder value by (a) motivating superior performance by means of
performance-related incentives, (b) encouraging and providing for the
acquisition of an ownership interest in the Company by the Company’s and its
Subsidiaries’ employees and agents, and (c) enabling the Company to attract and
retain the services of outstanding employees upon whose judgment, interest, and
special effort the successful conduct of its operations is largely dependent.

 

SECTION 2.

DEFINITIONS

 

(a)           Definitions.  Whenever used herein, the following terms shall have
the respective meanings set forth below:

 

(1) “Agent” means each insurance agent (whether or not a statutory employee) and
each other individual providing personal service to the Company or any
Subsidiary who, in either case, is not an Employee.

 

(2) “Approved Retirement” means termination of a Participant’s employment or
service (i) on or after the normal retirement date or any early retirement date
established under any defined benefit pension plan maintained by the Company or
a Subsidiary and in which the Participant participates; (ii) for those
Participants who are either U.S. taxpayers or whose principal place of
employment is in the United States and who do not participate in a defined
benefit plan maintained by the Company or a Subsidiary, on or after attaining
age 57 and having completed at least 10  years of service; or (iii) for those
Participants who are not U.S. taxpayers and whose principal place of employment
is outside the United States, and who do not participate in a defined benefit
plan maintained by the Company or a Subsidiary, the later of: attaining age 57
and having completed at least 10 years of service, or the date that the
Participant satisfies all eligibility and other requirements under a national or
other government sponsored public social security system covering such
Participant to qualify for immediate commencement of retirement income payments
under such national or other government sponsored public social security system,
as determined by the Committee, for each non - U.S. jurisdiction (iv) with the
approval of the Committee (which may be given at or after grant), on or after
attaining age 50 and completing such period of service as the Committee shall
determine from time to time.

 

(3) “Award” means an Option, SAR, award of Restricted Stock or Performance
Shares, an award of Restricted Stock Units or Performance Units or an Other
Stock-Based Award.

 

(4) “Beneficial Owner” means such term as defined in Rule 13d-3 under the
Exchange Act.

 

(5) “Board” means the Board of Directors of the Company.

 

(6) “Cause” means (i) dishonesty, fraud or misrepresentation, (ii) the
Participant’s engaging in conduct that is injurious to the Company or any
Subsidiary in any way, including, but not limited to, by way of damage to its
reputation or standing in the industry, (iii) the Participant’s having been
convicted of, or entered a plea of nolo contendere to, a crime that constitutes
a felony; (iv) the breach by the Participant of any written covenant or
agreement with the Company or any Subsidiary not to disclose or misuse any
information pertaining to, or misuse any property of, the Company or any
Subsidiary or not to compete or interfere with the Company or any Subsidiary or
(v) a violation by the Participant of any policy of the Company or any
Subsidiary.

 

(7) “Change of Control” means the occurrence of any one or more of the
following:

 

(i)            any SEC Person becomes the Beneficial Owner of 40% or more of the
Common Stock or of Voting Securities representing 40% or more of the combined
voting power of all Voting Securities of the Company (such an SEC Person, a “40%
Owner”); or

 

(ii)           the Incumbent Directors cease for any reason to constitute at
least a majority of the Board; or

 

1

--------------------------------------------------------------------------------


 

(iii)          consummation of a merger, reorganization, consolidation, or
similar transaction (any of the foregoing, a “Reorganization Transaction”) where
the SEC Persons who were the direct or indirect owners of the outstanding Common
Stock and Voting Securities of the Company immediately before such
Reorganization Transaction are not or do not become, immediately after the
consummation of such Reorganization Transaction, the direct or indirect owners
of 60% of each of (i) the then-outstanding common stock of the Surviving
Corporation and (ii) the combined voting power of the then-outstanding Voting
Securities of the Surviving Corporation, in substantially the same respective
proportions as such SEC Persons’ ownership of the Common Stock and Voting
Securities of the Company immediately before such Reorganization Transaction; or

 

(iv)          approval by the Company’s stockholders and consummation of a plan
or agreement for the sale or other disposition of all or substantially all of
the consolidated assets of the Company or a plan of liquidation of the Company;
or

 

(v)           any other event or circumstance (or series of events or
circumstances) that the Board shall determine to constitute a Change of Control.

 

(8) “Change of Control Price” means the highest price per share of Common Stock
offered in conjunction with any transaction resulting in a Change of Control (as
determined in good faith by the Committee if any part of the offered price is
payable other than in cash) or, in the case of a Change of Control occurring
solely by reason of a change in the composition of the Board, the highest Fair
Market Value of the Common Stock on any of the 30 trading days immediately
preceding the date on which a Change of Control occurs.

 

(9) “Code” means the Internal Revenue Code of 1986, as amended.

 

(10)         “Committee” means the Human Resources Committee of the Board or
such other committee of the Board as the Board shall designate from time to
time.

 

(11)         “Common Stock” means the common stock of the Company, par value
$0.01 per share.

 

(12)         “Company” means Principal Financial Group, Inc., a Delaware
corporation, and any successor thereto.

 

(13)         “Disability” means, with respect to any Participant, long-term
disability as defined under any long-term disability plan maintained by the
Company or a Subsidiary in which the Participant participates.  In the event of
any question as to whether a Participant has a Disability, the plan
administrator of the relevant long-term disability plan shall determine whether
a disability exists, in accordance with such plan.

 

(14)         “Domestic Partner” means any person qualifying to be treated as a
domestic partner of a Participant under the applicable policies, if any, of the
Company or Subsidiary which employs the Participant.

 

(15)         “Employee” means any employee (including each officer) of the
Company or any Subsidiary.

 

(16)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(17)         “Executive Officer” means any officer of the Company or any
Subsidiary who is subject to the reporting requirements under Section 16(b) of
the Exchange Act.

 

(18)         “Fair Market Value” means, on any date, the price of the last
trade, regular way, in the Common Stock on such date on the New York Stock
Exchange or, if at the relevant time, the Common Stock is not listed to trade on
the New York Stock Exchange, on such other recognized quotation system on which
the trading prices of the Common Stock are then quoted (the “applicable
exchange”).  In the event that (i) there are no Common Stock transactions on the
applicable exchange on any relevant date, Fair Market Value for such date shall
mean the closing price on the immediately preceding date on which Common Stock
transactions were so reported and (ii) the applicable exchange adopts a trading
policy permitting trades after 5 P.M. Eastern Standard Time (“EST”), Fair Market
Value shall mean the last trade, regular way, reported on or before 5 P.M. EST
(or such earlier or later time as the Committee may establish from time to
time).

 

(19)         “Family Member” means, as to a Participant, any (i) child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, mother-in-law,
father-in-law, son-in-law or daughter-in-law (including adoptive relationships),
or Domestic Partner of such Participant, (ii) trusts for the exclusive benefit
of one or more such persons and/or the Participant and (iii) other entity owned
solely by one or more such persons and/or the Participant.

 

2

--------------------------------------------------------------------------------


 

(20)         “40% Owner” shall have the meaning ascribed thereto in the
definition of Change of Control.

 

(21)         “Incentive Stock Option” (ISO) means an option within the meaning
of Section 422 of the Code.

 

(22)         “Incumbent Directors” means, as of any date, the individuals then
serving as members of the Board who were also members of the Board as of the
date two years prior to the date of determination; provided that any member
appointed or elected as a member of the Board after such prior date, but whose
election, or nomination for election, was approved by a vote or written consent
of at least a majority of the directors then comprising the Incumbent Directors
shall also be considered an Incumbent Director unless such person’s election, or
nominated for election, to the Board was as a result of, or in connection with,
a proxy contest or a Reorganization Transaction.

 

(23)         “Net Exercised” shall mean the exercise of an Option or any portion
thereof by the delivery of the greatest number of whole shares of Common Stock
having a Fair Market Value on the date of exercise not in excess of the
difference between the aggregate Fair Market Value of the shares of Common Stock
subject to the Option (or the portion of such Option then being exercised) and
the aggregate exercise price for all such shares of Common Stock under the
Option (or the portion thereof then being exercised), with any fractional share
that would result from such equation to be payable in cash.

 

(24)         “Nonstatutory Stock Option” (NSO) means an option which is not an
Incentive Stock Option within the meaning of Section 422 of the Code.

 

(25)         “Option” means the right to purchase Common Stock at a stated price
for a specified period of time.  For purposes of the Plan, an Option may be
either (i) an “Incentive Stock Option” (ISO) within the meaning of Section 422
of the Code or (ii) an option which is not an Incentive Stock Option (a
“Nonstatutory Stock Option” (NSO)).

 

(26)         “Other Stock-Based Award” means an award of, or related to, shares
of Common Stock other than an Award of Options, SAR, Restricted Stock,
Performance Shares, Restricted Stock Units or Performance Units, as granted by
the Committee in accordance with the provisions of Section 9 hereof.

 

(27) “Participant” means any Employee or Agent designated by the affirmative
action of the Committee (or its delegate) to participate in the Plan.

 

(28)         “Performance Criteria” means the objectives established by the
Committee for a Performance Period pursuant to Section 7(c) for the purpose of
determining the extent to which an award of Performance Shares or Performance
Units has been earned.

 

(29)         “Performance Period” means the period selected by the Committee
during which performance is measured for the purpose of determining the extent
to which an award of Performance Shares or Performance Units has been earned.

 

(30)         “Performance Share” means an award granted pursuant to Section 7 of
the Plan of a contractual right to receive one share of Common Stock (or the
Fair Market Value thereof in cash or any combination of cash and Common Stock,
as determined by the Committee), or a fraction or multiple thereof, upon the
achievement, in whole or in part, of the applicable Performance Criteria.

 

(31)         “Performance Unit” means an award granted pursuant to Section 7 of
the Plan of a contractual right to receive a fixed or variable dollar
denominated unit (or a unit denominated in the Participant’s local currency), or
a fraction or multiple thereof, upon the achievement, in whole or in part, of
the applicable Performance Criteria.  The Committee shall determine whether the
earned portion of any such Performance Units shall be payable in cash, Common
Stock or any combination thereof.

 

(32)         “Period of Restriction” means the period specified by the Committee
or established pursuant to the Plan during which a Restricted Stock or
Restricted Stock Unit award is subject to forfeiture.

 

(33)         “Prior Plan” means the Principal Financial Group Inc. Stock
Incentive Plan and the Principal Financial Group, Inc., 2005 Stock Incentive
Plan.

 

(34)         “Reorganization Transaction” shall have the meaning ascribed
thereto in the definition of Change of Control.

 

(35)         “Restricted Stock” means an award of Stock made pursuant to
Section 6 that is forfeitable by the Participant until the completion of a
specified period of future service, the achievement of pre-established
performance objectives or until otherwise determined by the Committee or in
accordance with the terms of the Plan.

 

3

--------------------------------------------------------------------------------


 

(36)         “Restricted Stock Unit” means a contractual right awarded pursuant
to Section 6 that entitles the holder to receive shares of Common Stock (or the
value thereof in cash) upon the completion of a specified period of future
service or the achievement of pre-established performance objectives or at such
other time or times determined by the Committee or in accordance with the terms
of the Plan.

 

(37)         “SAR” means a stock appreciation right granted under Section 8 of
the Plan in respect of one or more shares of Common Stock that entitles the
holder thereof to receive, in Common Stock (unless otherwise determined by the
Committee at the time of grant), an amount per share of Common Stock equal to
the excess, if any, of the Fair Market Value on the date the SAR is exercised
over the Fair Market Value on the date the SAR is granted.

 

(38)         “SEC Person” means any person (as such term is defined in
Section 3(a)(9) of the Exchange Act) or group (as such term is used in
Rule 13d-5 under the Exchange Act), other than an affiliate or any employee
benefit plan (or any related trust) of the Company or any of its affiliates.

 

(39)         “Subsidiary” means (i) any corporation in which the Company owns,
directly or indirectly, at least 50% of the total combined voting power of all
classes of stock of such corporation, (ii) any partnership or limited liability
company in which the Company owns, directly or indirectly, at least 50% of the
capital interests or profits interest of such partnership or limited liability
company and (iii) any other business entity in which the Company owns at least
50% of the equity interests thereof, provided that, in any such case, the
Company is in effective control of such corporation, partnership, limited
liability company or other entity.

 

(40)         “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate voting power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.

 

(41) “Voting Securities” means, with respect to any corporation, securities of
such corporation that are entitled to vote generally in the election of
directors of such corporation.

 

SECTION 3.

POWERS OF THE COMMITTEE; GENERAL TERMS OF AWARDS

 

(a)           Power to Grant.  The Committee shall determine those Employees
and/or Agents to whom an Award shall be granted and the terms and conditions of
any and all such Awards.  The Committee may establish different terms and
conditions for different Awards and different Participants and for the same
Participant for each Award such Participant may receive, whether or not granted
at different times.

 

(b)           Rules, Interpretations and Determinations.  The Plan shall be
administered by the Committee.  The Committee shall have full authority to
interpret and administer the Plan, to establish, amend, and rescind rules and
regulations relating to the Plan, to provide for conditions deemed necessary or
advisable to protect the interests of the Company, to construe the terms of any
Award or any document evidencing the grant of such Award and to make all other
determinations necessary or advisable for the administration and interpretation
of the Plan in order to carry out its provisions and purposes.  Unless otherwise
expressly provided hereunder, any power, discretion or authority conveyed to or
reserved to the Committee may be exercised by it in its sole and absolute
discretion.  Determinations, interpretations, or other actions made or taken by
the Committee shall be final, binding, and conclusive for all purposes and upon
all persons.

 

(c)           Delegation of Authority.  The Committee may delegate to the
Company’s Chief Executive Officer and/or to such other officer(s) of the Company
the power and authority to make and/or administer Awards under the Plan with
respect to individuals who are below the position of Senior Vice President (or
any analogous title), pursuant to such conditions and limitations as the
Committee may establish; provided that only the Committee or the Board may
select, and grant Awards to, Executive Officers or exercise any other
discretionary authority under the Plan in respect of Awards granted to such
Executive Officers.  Unless the Committee shall otherwise specify, any delegate
shall have the authority and right to exercise (within the scope of such
person’s delegated authority) all of the same powers and discretion that would
otherwise be available to the Committee pursuant to the terms hereof.  The
Committee may also appoint agents (who may be officers or employees of the
Company) to assist in the administration of the Plan and may grant authority to
such persons to execute agreements or other documents on its behalf.  All
expenses incurred in the administration of the Plan, including, without
limitation, for the engagement of any counsel, consultant or agent, shall be
paid by the Company.

 

(d)           Restrictive Covenants and Other Conditions.  Without limiting the
generality of the foregoing, the Committee may condition the grant of any Award
under the Plan upon the Participant to whom such Award would be granted agreeing
in writing to certain conditions (such as restrictions on the ability to
transfer the underlying shares of Common Stock) or covenants in favor of the

 

4

--------------------------------------------------------------------------------


 

Company and/or one or more Subsidiaries (including, without limitation,
covenants not to compete, not to solicit employees and customers and not to
disclose confidential information, that may have effect following the
termination of the Participant’s employment or service with the Company and its
Subsidiaries and after the Common Stock subject to the Award has been
transferred to the Participant), including, without limitation, the requirement
that the Participant disgorge any profit, gain or other benefit received in
respect of the Award prior to any breach of any such covenant.

 

(e)           Participants Based Outside the United States.  To conform with the
provisions of local laws and regulations, or with local compensation practices
and policies, in foreign countries in which the Company or any of its
Subsidiaries operate, but subject to the limitations set forth herein regarding
the maximum number of shares issuable hereunder and the maximum award to any
single Participant, the Committee may (i) modify the terms and conditions of
Awards granted to Participants employed outside the United States (“Non-US
Awards”), (ii) establish subplans with modified exercise procedures and such
other modifications as may be necessary or advisable under the circumstances
(“Subplans”), and (iii) take any action which it deems advisable to obtain,
comply with or otherwise reflect any necessary governmental regulatory
procedures, exemptions or approvals with respect to the Plan.  The Committee’s
decision to grant Non-US Awards or to establish Subplans is entirely voluntary,
and at the complete discretion of the Committee.  The Committee may amend,
modify or terminate any Subplans at any time, and such amendment, modification
or termination may be made without prior notice to the Participants.  The
Company, Subsidiaries, and members of the Committee shall not incur any
liability of any kind to any Participant as a result of any change, amendment or
termination of any Subplan at any time.  The benefits and rights provided under
any Subplan or by any Non-US Award (i) are wholly discretionary and, although
provided by either the Company or a Subsidiary, do not constitute regular or
periodic payments and (ii) are not to be considered part of the Participant’s
salary or compensation under the Participant’s employment with the Participant’s
local employer for purposes of calculating any severance, resignation,
redundancy or other end of service payments, vacation, bonuses, long-term
service awards, indemnification, pension or retirement benefits, or any other
payments, benefits or rights of any kind.  If a Subplan is terminated, the
Committee may direct the payment of Non-US Awards (or direct the deferral of
payments whose amount shall be determined) prior to the dates on which payments
would otherwise have been made, and, in the Committee’s discretion, such
payments may be made in a lump sum or in installments.

 

(f)            Maximum Individual Grants.  Subject to adjustment as provided in
Section 4(d), no Participant shall be granted (i) Options or SARs (with tandem
Options and SARs being counted only once with respect to this limit) during any
36-month period with respect to more than 3,000,000 shares of Common Stock
or (ii)Restricted Stock, Restricted Stock Units, Performance Shares and/or Other
Stock-Based Awards during any 12-month period that are denominated in shares of
Common Stock with respect to more than 250,000 shares of Common Stock.  In
addition to the foregoing, the maximum dollar value payable to any participant
in any 12-month period with respect to Performance Units and/or Other
Stock-Based Awards that are valued with reference to cash or property other than
shares of Common Stock is $10,000,000.

 

(g)           Dividends and Dividends Equivalents.  Unless otherwise determined
by the Committee at the time of grant, to the extent that shares of Common Stock
are issued at the time of grant of any Award under the Plan, the Participant
shall be entitled to receive all dividends and other distributions paid with
respect to those shares, provided that if any such dividends or distributions
are paid in shares of Common Stock, such shares shall be subject to the same
forfeiture restrictions and restrictions on transferability as apply to the
shares subject to such Award on which such dividends or distributions were
paid.  To the extent that shares of Common Stock are not issued at the time of
the grant of any Award, the Committee shall determine whether, and to what
extent, the Participant shall be entitled to receive the payment of dividend
equivalents in respect of that number of outstanding shares of Common Stock
corresponding to the shares subject to such Award.  Unless otherwise determined
by the Committee at or after grant, any additional shares credited in respect of
any dividends or dividend equivalents payable in respect of any shares of Common
Stock subject to any Award shall become vested and nonforfeitable upon the same
terms and conditions as are applicable to the shares underlying the Award in
respect of which they are payable (including, with respect to any Award that
will become earned and vested upon the attainment of Performance Criteria, the
achievement of such Performance Criteria).

 

SECTION 4.

COMMON STOCK SUBJECT TO PLAN

 

(a)           Number.  Subject to Section 4(d) below, unless the shareholders of
the Company approve an increase in such number by a shareholder vote, the
maximum number of shares of Common Stock that may be made issuable or
distributable under the Plan is 24,000,000.  The number of shares of Common
Stock subject to an Option or SAR shall be counted against such limit as one
share for each share issued or issuable, provided that when a SAR is granted in
tandem with an Option, so that only one may be exercised with the other
terminating upon such exercise, the number of shares of Common Stock subject to
the tandem Option and SAR award shall only be taken into account once (and not
as to both awards) for purposes of this limit (and for purposes of the
provisions of Section 4(b) below).  Without limiting the generality of the
foregoing, the maximum number of shares as to which Incentive Stock Options may
be granted shall not exceed 10 million shares.  The shares to be delivered under
the Plan may consist, in whole or in part, of treasury Common Stock or
authorized but unissued Common Stock, not reserved for any other purpose.

 

5

--------------------------------------------------------------------------------


 

(b)           Canceled or Terminated Awards.  Any shares of Common Stock subject
to an Award (as determined under Section 4(a)) or any award made or granted
under the Prior Plan which for any reason expires without having been exercised,
is canceled or terminated or otherwise is settled without the issuance of any
Common Stock shall again be available for grant under the Plans.  In applying
the immediately preceding sentence, if (i) shares otherwise issuable or issued
in respect of, or as part of, any Award that are withheld to cover taxes shall
not be treated as having been issued under the Plan and (ii) any SARs are
settled in shares of Common Stock or any Options are Net Exercised, only the net
number of shares of Common Stock issued in respect of such SARs or Options shall
be deemed issued under the Plan.  In addition, shares of Common Stock tendered
to exercise outstanding Options or other Awards or to cover taxes shall also be
available for issuance under the Plan (and shall be counted as one share for
purposes of Section 4(a)), except and unless such shares are tendered more than
ten years after the effective date of the Plan.

 

(c)           Repurchased Shares.  In addition to the shares otherwise
authorized for issuance hereunder, any shares of Common Stock that are acquired
by the Company through the application of the cash proceeds received in
connection with the exercise of Options shall also be available for issuance
under the Plan in the same manner as though such shares had been tendered to
exercise the corresponding Options.

 

(d)           Adjustment Due to Change in Capitalization.  In the event of any
Common Stock dividend or Common Stock split, recapitalization (including, but
not limited to, the payment of an extraordinary dividend to the shareholders of
the Company), merger, consolidation, combination, spin-off, distribution of
assets to shareholders (other than ordinary cash dividends), exchange of shares,
or other similar corporate change, the aggregate number of shares of Common
Stock available for grant under Section 4(a) or subject to outstanding Awards
and the respective exercise prices or base prices, if any, applicable to
outstanding Awards will be appropriately adjusted by the Committee, in its
discretion, and the Committee’s determination shall be conclusive.

 

(e)           Assumption of Options and Other Equity-Based Awards.  In the event
that there is a merger, stock purchase or other transaction whereby the Company
or any of its Subsidiaries acquires another business or any portion thereof, and
that pursuant to the arrangements governing such acquisition, the Company agrees
to provide options and/or other awards in respect of the Common Stock upon the
assumption or in substitution of existing equity-based awards for other
securities held by employees and other service providers of the acquired
business, the shares of Common Stock subject to such assumed or substituted
awards shall not be counted against the limits set forth under Section 4(a) (and
no shares related to any such assumed or substituted awards shall be added to
the number of awards issuable under this Plan pursuant to Section 4(b)), and
none of the provisions of the Plan that would otherwise limit or constrain the
ability of the Company to make such assumption or substitution (such as the
provisions hereof that require the issuance of Options with an exercise price at
least equal to the Fair Market Value on the date of grant) shall apply to the
awards issued in substitution of the awards granted in respect of the employees
and service providers of such acquired business.

 

SECTION 5.

STOCK OPTIONS

 

(a)           Grant of Options.  Subject to the provisions of Section 3(f) and
Section 4 above, Options may be granted to Participants at such time or times as
shall be determined by the Committee.  Options granted under the Plan may be of
two types:  (i) Incentive Stock Options and (ii) Nonstatutory Stock Options. 
Except as otherwise provided herein, the Committee shall have complete
discretion in determining the number of Options, if any, to be granted to a
Participant, except that Incentive Stock Options may only be granted to
Employees.  The terms and conditions of each Option grant, including, but not
limited to, the type of Option granted, the exercise price, the duration of the
Option, the number of shares of Common Stock to which the Option pertains, shall
be evidenced in writing.  Each such Option grant may also contain such other
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine.

 

(b)           Exercise Price.  Nonstatutory Stock Options and Incentive Stock
Options granted pursuant to the Plan shall have an exercise price no less than
the Fair Market Value of a share of Common Stock on the date on which the Option
is granted.  No Option granted hereunder may have its exercise price reduced
(other than pursuant to the provisions of Section 4(d)) unless such action is
expressly authorized by shareholder action in accordance with Section 11.

 

(c)           Exercise of Options. The Committee shall determine the exercise
schedule applicable with respect to any Option granted hereunder.  Such schedule
may require a minimum period of service that must be completed before all or a
portion of such Option shall be exercisable, and may establish performance-based
conditions to the exercise of such Option which are in addition to, in lieu of,
or as an alternative to any service requirement.  Except as otherwise expressly
provided in the Plan (i) upon a termination of employment due to death,
Disability or Approved Retirement or (ii) in connection with a Change of
Control, and unless the Committee shall determine that special circumstances
(including, but not limited to, the achievement of performance objectives)
justify an exception, the minimum period of service required to exercise an
Option, in whole or in part, shall be one year.  Subject to the provisions of
this Section 5, once any portion of any Option has become exercisable it shall
remain exercisable for its full term.  The Committee shall determine the term of
each Nonstatutory Stock Option or Incentive Stock Option granted hereunder, but,
except

 

6

--------------------------------------------------------------------------------


 

as expressly provided below, in no event shall any such Option be exercisable
for more than ten (10) years after the date on which it is granted.

 

(d)           Payment.  The Committee shall establish procedures governing the
exercise of Options.  No shares shall be delivered pursuant to any exercise of
an Option unless arrangements satisfactory to the Committee have been made to
assure full payment of the exercise price therefor.  Without limiting the
generality of the foregoing, payment of the exercise price may be made (i) in
cash or its equivalent; (ii) by exchanging shares of Common Stock (which are not
the subject of any pledge or other security interest) which have been owned by
the person exercising the Option for at least six (6) months at the time of
exercise; (iii) by any combination of the foregoing; provided that the combined
value of all cash and cash equivalents paid and the Fair Market Value of any
such Common Stock tendered to the Company, valued as of the date of such tender,
is at least equal to such exercise price; or (iv) in accordance with any other
procedure or arrangement approved by the Committee.  Additionally, to the extent
authorized by the Committee (whether at or after grant), Options may be Net
Exercised subject to such terms and conditions as the Committee may from time to
time impose.

 

(e)           Incentive Stock Options.  Notwithstanding anything in the Plan to
the contrary, no Option that is intended to be an Incentive Stock Option may be
granted after the tenth (10th) anniversary of the effective date of the Plan and
no term of this Plan relating to Incentive Stock Options shall be interpreted,
amended or altered, nor shall any discretion or authority granted under the Plan
be so exercised, so as to disqualify the Plan under Section 422 of the Code, or,
without the consent of any Participant affected thereby, to disqualify any
Incentive Stock Option under such Section 422.

 

(f)            Termination of Employment or Service.

 

(i)            Due to Death.  In the event a Participant’s employment or service
terminates by reason of death, any Options granted to such Participant shall
become immediately exercisable in full and may be exercised by the Participant’s
designated beneficiary or, if none is named, by the person determined in
accordance with Section 12(b) below, at any time prior to the earlier to occur
of (i) the expiration of the term of the Options or (ii) the third (3rd)
anniversary (or such earlier date as the Committee shall determine at the time
of grant) of the Participant’s death.

 

(ii)           Due to Disability.  In the event a Participant’s employment or
service is terminated by reason of Disability, any Options granted to such
Participant shall become immediately exercisable in full and may be exercised by
the Participant (or, in the event of the Participant’s death after termination
of employment or service when the Option is exercisable pursuant to its terms,
by the Participant’s designated beneficiary or, if none is named, by the person
determined in accordance with Section 12 (b) below), at any time prior to the
earlier to occur of (i) the expiration of the term of the Options or (ii) the
third (3rd) anniversary (or such earlier date as the Committee shall determine
at the time of grant) of the Participant’s termination of employment or service.

 

(iii)          Approved Retirement.  Unless otherwise determined by the
Committee at or following the time of grant, in the event a Participant’s
employment or service terminates by reason of Approved Retirement, the
Participant shall be entitled to exercise (regardless of whether and to what
extent exercisable prior thereto) (i) the number of Options (the “Last Year
Options”) granted during the year in which the Participant’s employment or
service terminates by reason of Approved Retirement (the “Retirement Year”)
equal to the product of (x) the Last Year Options, multiplied by (y) a fraction
not greater than one, the numerator of which is (A) the number of days during
the Retirement Year during which the Participant was employed and (B) the
denominator of which is 365 (the “Pro-Ration Factor”), and (ii) any Options
granted to such Participant prior to the Retirement Year. Any exercisable
Options held by a Participant at the time of the Participant’s Approved
Retirement (including any Last Year Options) may be exercised by the Participant
(or, in the event of the Participant’s death after termination of employment or
service when the Option is exercisable pursuant to its terms, by the
Participant’s designated beneficiary or, if none is named, by the person
determined in accordance with Section 12 (b) below), at any time prior to the
expiration date of the term of the Options (or such shorter period following the
Participant’s Approved Retirement as the Committee shall determine at the time
of grant). Any of the Last Year Options that are not exercisable at the date of
a Participant’s Approved Retirement shall be cancelled on such date.

 

(iv)          Termination of Employment For Cause.  In the event a Participant’s
employment or service is terminated by the Company or any Subsidiary for Cause
or by the Participant other than due to the Participant’s death, Disability, 
Approved Retirement, any Options granted to such Participant that have not yet
been exercised shall expire at the time of such termination and shall not be
exercisable thereafter.

 

(v)           Termination for Resignation.  In the event a Participant
employment or service terminates due to the Participant’s voluntary resignation
other than on account of Approved Retirement (a “Resignation”), any of the
Participant’s then outstanding Options that are exercisable on the date of such
Resignation may be exercised by the Participant (or, in the

 

7

--------------------------------------------------------------------------------


 

event of the Participant’s death after such Resignation by the Participant’s
designated beneficiary or, if none is named, by the person determined in
accordance with Section 12 (b) below), until the later of (i) the thirtieth
(30th) day following the Participant’s Resignation, or (ii) if, immediately
prior to such Resignation, the Participant was subject to the Company’s policies
restricting sales of its securities (a “Restricted Participant”), the last day
of the first Trading Window that commences [on or] following the termination of
Participant’s Resignation, but in no event following the expiration of the term
of such Options.  Any outstanding Options that are not exercisable at the time
of a Participant’s Resignation shall expire at the time of such Resignation and
shall not be exercisable thereafter.  The “Trading Window” is a period during
which officers and other key employees of the Company and its Subsidiaries may
sell Common Stock without restrictions under the applicable policies of the
Company.  A Trading Window generally opens on the third business day following
the Company’s earnings release and closes on the 15th day of the last month of
the quarter in which the Trading Window is opened (or the previous day if the
15th of the last month of the quarter is not a business day).

 

(vi)          Termination of Employment for Any Other Reason.  Unless otherwise
determined by the Committee at or following the time of grant, in the event the
employment or service of the Participant shall terminate for any reason other
than one described in Section 5(f)(i), (ii), (iii), (iv) or (v) above, any
Options granted to such Participant which are exercisable at the date of the
Participant’s termination of employment or service may be exercised by the
Participant (or, in the event of the Participant’s death after termination of
employment or service when the Option is exercisable pursuant to its terms, by
the Participant’s designated beneficiary, or, if none is named, by the person
determined in accordance with Section 12 (b)), until the later of (i) the
thirtieth (30th) day following the Participant’s termination of employment or
service, or (ii) if the Participant was a Restricted Participant, the last day
of the first Trading Window that commences [on or] following the termination of
Participant’s service or employment), but in no event following the expiration
of the term of such Options.  Any Options that are not exercisable at the time
of the Participant’s termination of employment or service shall expire at the
time of such termination and shall not be exercisable thereafter.

 

SECTION 6.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

(a)           Grant of Restricted Stock.  The Committee may grant Restricted
Stock or Restricted Stock Units to Participants at such times and in such
amounts, and subject to such other terms and conditions not inconsistent with
the Plan as it shall determine.  If Restricted Stock is evidenced by the
issuance of stock certificates, the Committee shall require that such stock
certificates be held in the custody of the Secretary of the Company until the
Period of Restriction lapses, and that, as a condition of such Restricted Stock
award, the Participant shall have delivered a stock power, endorsed in blank,
relating to the Common Stock covered by such award.  The terms and conditions of
each grant of Restricted Stock or Restricted Stock Units shall be evidenced in
writing.

 

(b)           Restrictions on Transferability.  Except as provided in
Section 12(a), no Restricted Stock may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the lapse of the Period of
Restriction.  The Committee shall determine the Period of Restriction applicable
with respect to any award of Restricted Stock; provided, however, that, except
as otherwise expressly provided in the Plan the Period of Restriction with
respect to any such Award shall not be less than three years but may lapse
ratably over such three year Period of Restriction.  Notwithstanding the
foregoing, such minimum three-year Period of Restriction shall not be applicable
with respect to any grant made to a newly-hired employee made to compensate for
equity-based or other forms of compensation forfeited from a prior employer or
grants made in satisfaction of incentive or other compensation payable to the
Participant in respect of service to the Company or any of its Subsidiaries. 
The Committee may provide that the Period of Restriction on Restricted Stock
shall lapse, in whole or in part, upon the achievement of performance criteria
(and without regard to the minimum service requirement), which criteria shall be
selected from those available to the Committee under Section 7(c), provided,
however, that any Award of Restricted Stock made to any Executive Officer that
is intended to qualify as other performance based compensation under
Section 162(m) of the Code shall be subject to the same restrictions and
limitations applicable to Performance Share Awards under Section 7(d) and
subject to the certification required under Section 7(e).

 

(c)           Rights as a Shareholder.  Unless otherwise determined by the
Committee at the time of grant and subject to Section 3(g), Participants holding
shares of Restricted Stock may exercise full voting rights and other rights as a
shareholder with respect to those shares during the Period of Restriction.

 

(d)           Termination of Employment Due to Disability or Death.  Unless
otherwise determined by the Committee at the time of grant, in the event a
Participant’s employment or service terminates by reason of Disability or death,
any shares related to Restricted Stock held by such Participant shall become
non-forfeitable on the date of termination.

 

(e)           Termination for Approved Retirement,  Unless otherwise determined
by the Committee at the time of grant, in the event a Participant’s employment
or service terminates by reason Approved Retirement, the following number of
shares of Restricted Stock shall become non-forfeitable at the time the
restrictions would have lapsed had the Participant continued in employment:
(i) in

 

8

--------------------------------------------------------------------------------


 

case of any Award of Restricted Stock made to such Participant in the Retirement
Year, the number of shares equal to the product of (i) the number of shares
granted pursuant to such Award (the “Last Year Shares”), multiplied by the
Pro-Ration Factor and (ii) in the case of any Award of Restricted Stock made
prior to the Retirement Year, the number of shares related to such Award. 
Notwithstanding the foregoing, ,the Committee may waive any forfeiture and
transfer restrictions with respect to up to the portion of any Award of
Restricted Stock described in the immediately preceding sentence as is necessary
for the Participant to satisfy any applicable tax withholding obligations in
connection with such Award arising at the time of such termination of
employment.  Any of the Last Year Shares that will not become nonforfeitable in
accordance with this Section 6(e) shall be cancelled on such date.

 

(f)            Termination of Employment for Any Other Reason.  Unless otherwise
determined by the Committee at or after the time of grant, in the event the
employment or service of the Participant shall terminate for any reason other
than one described in Section 6(d), any Restricted Stock awarded to such
Participant as to which the Period of Restriction has not lapsed shall be
forfeited.

 

(g)           Restricted Stock Units.  The Committee may elect to grant any
Participant Restricted Stock Units, which are intended to be the economic
equivalent of an award of Restricted Stock.  Any such Restricted Stock Units
Award shall be made on substantially the same terms as apply to an Award of
Restricted Stock under this Section 6, except that a Participant receiving such
Award shall not have any rights as a shareholder prior to the actual issuance of
such Common Stock (although, pursuant to Section 3(g), the Committee may
authorize the payment of dividend equivalents on such rights equal to the
dividends that would have been payable had the corresponding equity rights been
outstanding shares of Common Stock).  Notwithstanding the foregoing provisions
of this Section 6(g), at the time that an award of Restricted Stock Units is
made (or, if later, at such time as may be permitted under transitional relief
available under Section 409A of the Code), the time at which such award shall be
payable (as opposed to when it becomes non-forfeitable) shall either (i) satisfy
the requirements for such award to be treated as a short-term deferral within
the meaning of Section 409A of the Code or (ii) shall be an event or fixed date
(or more than one such permissible event or date, in the alternative) which is a
permissible payment event or date for deferred compensation subject to
Section 409A of the Code.  For purposes of subclause (ii) of the immediately
preceding sentence, if an award of Restricted Stock Units fails to specify an
otherwise permissible event or date for payment, the payment date for any vested
portion of any such award shall be the earlier of (i) within 60 days of the
originally stated time vesting date (or, where multiple dates are used for
different portions of such award, each such vesting date for each such portion),
determined without regard to any accelerated vesting otherwise applicable to
such award, or (ii) as provided in Section 10, the occurrence of a Change of
Control which is also a change in ownership or effective control of the Company
within the meaning of Section 409A of the Code.

 

SECTION 7

PERFORMANCE SHARES AND PERFORMANCE UNITS

 

(a)           Generally.  The Committee shall have the authority to determine
the Participants who shall receive Performance Shares and Performance Units, the
number of Performance Shares and the number and value of Performance Units each
Participant receives for each or any Performance Period, and the Performance
Criteria applicable in respect of such Performance Shares and Performance Units
for each Performance Period.  The Committee shall determine the duration of each
Performance Period (the duration of Performance Periods may differ from each
other), and there may be more than one Performance Period in existence at any
one time as to any Participant or all or any class of Participants.  Performance
Periods may be no shorter than twelve months.  Each grant of Performance Shares
and Performance Units shall be evidenced in writing and shall specify the number
of Performance Shares and the number and value of Performance Units awarded to
the Participant, the Performance Criteria applicable thereto, and such other
terms and conditions not inconsistent with the Plan as the Committee shall
determine.  No shares of Common Stock will be issued at the time an Award of
Performance Shares is made, and the Company shall not be required to set aside a
fund for the payment of Performance Shares or Performance Units.

 

(b)           Earned Performance Shares and Performance Units.  Performance
Shares and Performance Units shall become earned, in whole or in part, based
upon the attainment of specified Performance Criteria or the occurrence of any
event or events, including a Change of Control, as the Committee shall
determine, either at or after the time of grant.  In addition to the achievement
of the specified Performance Criteria, the Committee may, at the grant date,
condition payment of Performance Shares and Performance Units on the Participant
completing a minimum period of service following the date of grant or on such
other conditions as the Committee shall specify.

 

(c)           Performance Criteria.  At the discretion of the Committee,
Performance Criteria may be based on the total return to the Company’s
shareholders, inclusive of dividends paid, during the applicable Performance
Period (determined either in absolute terms or relative to the performance of
one or more similarly situated companies or a published index covering the
performance of a number of companies), or upon the attainment of one or more of
the following criteria, whether in absolute terms or relative to the performance
of one or more similarly situated companies or a published index covering the
performance of a number of companies: stock price, operating earnings, net
earnings, return on equity, income, market share, combined ratio, level of
expenses, growth in revenue, earnings before interest, taxes, depreciation and
amortization, cash flow, earnings per share, book value per share, return on

 

9

--------------------------------------------------------------------------------


 

invested capital, return on assets, economic value added, improvements in or
attainment of working capital levels, and, in the case of persons who are not
Executive Officers, such other criteria as may be determined by the Committee. 
Performance Criteria may be established on a Company-wide basis or with respect
to one or more business units or divisions or Subsidiaries.  When establishing
Performance Criteria for a Performance Period, the Committee may exclude any or
all “extraordinary items” as determined under U.S. generally accepted accounting
principles including, without limitation, the charges or costs associated with
restructurings of the Company or any Subsidiary, discontinued operations, other
unusual or non-recurring items, and the cumulative effects of accounting
changes.  Except to the extent that the exercise of (or the ability to exercise)
such discretion in the case of Awards to Executive Officers intended to be other
performance-based compensation under Section 162(m)(4) of the Code would cause
them to fail to satisfy that requirement, the Committee may also adjust the
Performance Criteria for any Performance Period as it deems equitable in
recognition of unusual or non-recurring events affecting the Company, changes in
applicable tax laws or accounting principles, or such other factors as the
Committee may determine.

 

(d)           Special Rule for Performance Criteria.  If, at the time of grant,
the Committee intends a Performance Share Award or Performance Unit to qualify
as other performance based compensation within the meaning of
Section 162(m)(4) of the Code, the Committee must establish Performance Criteria
for the applicable Performance Period no later than the 90th day after the
Performance Period begins (or by such other date as may be required under
Section 162(m) of the Code), and the Committee shall not have the authority in
respect of such Awards to exercise any discretion applicable to a grant of
Performance Shares or Performance Units otherwise conveyed by this Section 7, if
the ability to exercise such discretion would cause such Award not to qualify as
other performance based compensation.

 

(e)           Certification of Attainment of Performance Criteria.  As soon as
practicable after the end of a Performance Period and prior to any payment in
respect of such Performance Period, the Committee shall certify in writing the
number of Performance Shares and the number and value of Performance Units which
have been earned on the basis of performance in relation to the established
Performance Criteria.

 

(f)            Payment of Awards.  Earned Performance Shares and the value of
earned Performance Units shall be distributed to the Participant or, if the
Participant has died, to the Participant’s beneficiary, as soon as practicable
after the expiration of the Performance Period and the Committee’s certification
under paragraph 7(e) above, but in no event later than the March 15 of the
calendar year following the end of the Performance Period, provided that
(i) earned Performance Shares and the value of earned Performance Units shall
not be distributed to a Participant until any other conditions on payment of
such Awards established by the Committee have been satisfied, and (ii) any
amounts payable in respect of Performance Shares or Performance Units pursuant
to Section 10 shall be distributed in accordance with Section 10. The Committee
shall determine whether Performance Shares and the value of earned Performance
Units are to be distributed in the form of cash, shares of Common Stock or in a
combination thereof, with the value or number of shares payable to be determined
based on the Fair Market Value of Common Stock on the date of the Committee’s
certification under paragraph 7(e) above.

 

(g)           Newly Eligible Participants.  Notwithstanding anything in this
Section 7 to the contrary, the Committee shall be entitled to make such rules,
determinations and adjustments as it deems appropriate with respect to any
Participant who becomes eligible to receive Performance Shares or Performance
Units after the commencement of a Performance Period.

 

(h)           Termination of Employment.

 

(i)            Termination of Employment due to Approved Retirement, Disability
or Death.  Unless otherwise determined by the Committee at or after the time of
grant, a Participant whose employment or service terminates by reason of
Approved Retirement, Disability or death shall be entitled to receive the same
payment or distribution in respect of Performance Shares and Performance Units
(without pro-ration) that would have been payable for the Performance Period had
his or her employment continued until the end of the applicable Performance
Period.  Any Performance Shares or value of Performance Units becoming payable
in accordance with the preceding sentence shall be paid at the same time as
Performance Shares and the value of Performance Units are paid to other
Participants (or at such earlier time as the Committee may permit).  Any rights
that a Participant or beneficiary may have in respect of any Performance Shares
or Performance Units outstanding at the date of such termination of employment
that may not be earned (or that are eligible to be earned, but are not earned)
in accordance with this section 7(h)(i) shall be forfeited and canceled,
effective as of the date of the Participant’s termination of employment or
service (or, if eligible to be earned, but are not earned, the date of the
Committee’s certification pursuant to Section 7(e)).

 

(ii)           Termination for any Other Reason.  Unless otherwise determined by
the Committee at or after the time of grant, in the event the employment or
service of the Participant shall terminate during a Performance Period for any
reason other than the one described in Section 7(h)(i), all of the Participant’s
rights to Performance Shares and Performance Units

 

10

--------------------------------------------------------------------------------


 

related to such Performance Period shall be immediately forfeited and canceled
as of the date of such termination of employment.

 

(iii)          Cause.  Notwithstanding anything in this Section 7 to the
contrary, a Participant’s rights in respect of unearned Performance Shares and
Performance Units shall in all events be immediately forfeited and canceled as
of the date of the Participant’s termination of employment for Cause.

 

SECTION 8

STOCK APPRECIATION RIGHTS

 

(a)           Grant of SARs.  SARs may be granted to any Participants, all
Participants, or any class of Participants at such time or times as shall be
determined by the Committee.  SARs may be granted in tandem with an Option, or
may be granted on a freestanding basis, not related to any Option.  The term and
conditions of any SAR grant shall be evidenced in writing, and shall include
such provisions not inconsistent with the Plan as the Committee shall determine.

 

(b)           Terms and Conditions of SARs.  Unless the Committee shall
otherwise determine, the terms and conditions (including, without limitation,
the exercise period of the SAR, the vesting schedule applicable thereto and the
impact of any termination of service on the Participant’s rights with respect to
the SAR) applicable with respect to (i) SARs granted in tandem with an Option
shall be substantially identical (to the extent possible taking into account the
differences related to the character of the SAR) to the terms and conditions
applicable to the tandem Options and (ii) freestanding SARs shall be
substantially identical (to the extent possible taking into account the
differences related to the character of the SAR) to the terms and conditions
that would have been applicable under Section 5 above were the grant of the SARs
a grant of an Option.

 

(c)           Exercise of Tandem SARs.  SARs which are granted in tandem with an
Option may only be exercised upon the surrender of the right to exercise such
Option for an equivalent number of shares and may be exercised only with respect
to the shares of Common Stock for which the related Option is then exercisable.

 

(d)           Payment of SAR Amount.  Upon exercise of a SAR, the holder shall
be entitled to receive payment, in cash, in shares of Common Stock or in a
combination thereof, as determined by the Committee, of an amount determined by
multiplying:

 

(i)            the excess, if any, of the Fair Market Value of a share of Common
Stock at the date of exercise over the Fair Market Value of a share of Common
Stock on the date of grant, by

 

(ii)           the number of shares of Common Stock with respect to which the
SARs are then being exercised.

 

SECTION 9.

OTHER STOCK-BASED AWARDS

 

(a)           Other Stock-Based Awards.  The Committee may grant other types of
equity-based and equity-related awards in addition to Options, SARs, Restricted
Stock, Performance Shares, Restricted Stock Units and Performance Units,
including, but not limited to, the outright grant of Common Stock in
satisfaction of obligations of the Company or any Subsidiary under another
compensatory plan, program or arrangement, modified awards intended to comply
with or structured in accordance with the provisions of applicable non-U.S. law
or practice, or the sale of Common Stock, in such amounts and subject to such
terms and conditions as the Committee shall determine, including, but not
limited to, the satisfaction of Performance Criteria.  Notwithstanding the
immediately preceding sentence, except in the case of Other Stock-Based Awards
issued in satisfaction of an obligation of the Company or any Subsidiary to make
a payment in cash in respect of a Participant (including, but not limited to,
when an annual or long-term incentive compensation award is satisfied with the
issuance of shares of Common Stock instead of cash or in respect of a
Participant’s accrued benefit under a deferred compensation plan), except as
provided under Section 10, no Participant shall be entitled to vest in any such
Other Stock-Based Award on a schedule which is more favorable to the Participant
than ratably over a period of three years from the date of grant.  Each such
Other Stock-Based Award shall be evidenced in writing and specify the terms and
conditions applicable thereto.  Any such Other Stock-Based Award may entail the
transfer of actual shares of Common Stock or the payment of the value of such
Award in cash based upon the value of a specified number of shares of Common
Stock, or any combination of the foregoing, as determined by the Committee.  The
terms of any Other Stock-Based Award need not be uniform in application to all
(or any class of) Participants, and each Other Stock-Based Award granted to any
Participant (whether or not at the same time) may have different terms.

 

(b) Termination of Employment or Service.  In addition to any other terms and
conditions that may be specified by the Committee but subject to the limitations
set forth in Section 9(a), each Other Stock Based Award shall specify the impact
of

 

11

--------------------------------------------------------------------------------


 

termination of employment upon the rights of a Participant in respect of such
Award.  At the discretion of the Committee, such conditions may be the same as
apply with respect to Restricted Stock or Restricted Stock Units, or may be
contain terms that are more or less favorable to the Participant.

 

SECTION 10.

CHANGE OF CONTROL

 

(a)           Accelerated Vesting and Payment.  Subject to the provisions of
Section 10(b) below, in the event of a Change of Control (i) each Option and SAR
then outstanding shall be fully exercisable regardless of the exercise schedule
otherwise applicable to such Option and/or SAR, (ii) the Period of Restriction
shall lapse as to each share of Restricted Stock then outstanding, (iii) each
outstanding Restricted Stock Unit shall become fully vested and payable,
(iv) each outstanding Performance Share Award and Performance Unit Award shall
be deemed earned at the target level of performance for such Award, and (v) each
outstanding Other Stock-Based Award shall become fully vested and payable.  In
addition, in connection with such a Change of Control, the Committee may, in its
discretion, provide that each Option and/or SAR shall, upon the occurrence of
such Change of Control, be canceled in exchange for a payment per share in cash
(the “Settlement Payment”) in an amount equal to the excess, if any, of the Fair
Market Value over the exercise price for such Option or the base price of such
SAR.  Should the Committee authorize any Settlement Payments in respect of
Options, the Committee may determine that any Options which have an exercise
price per share below the Fair Market Value shall be deemed cancelled and
satisfied in full for a deemed Settlement Payment of zero.  The Committee may
also direct that each Restricted Stock Unit, Other Stock-Based Award,
Performance Share and/or Performance Unit shall be settled in cash with its
value determined based on the Change of Control Price.

 

(b)           Alternative Awards.  Notwithstanding Section 10(a), except as
otherwise specified in Section 10(c) below, no cancellation, acceleration of
exercisability, vesting, cash settlement or other payment shall occur with
respect to any Award if the Committee reasonably determines in good faith, prior
to the occurrence of a Change of Control, that such Award shall be honored or
assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by a Participant’s
employer (or the parent or an affiliate of such employer) immediately following
the Change of Control; provided that any such Alternative Award must:

 

(i)            be based on stock which is traded on an established U.S.
securities market;

 

(ii)           provide such Participant with rights and entitlements
substantially equivalent to or better than the rights, terms and conditions
applicable under such Award, including, but not limited to, an identical or
better exercise or vesting schedule and identical or better timing and methods
of payment;

 

(iii)          have substantially equivalent economic value to such Award
(determined at the time of the Change of Control and using valuation principles
permitted under Treas. Reg. §1.424-1); and

 

(iv)          have terms and conditions which provide that in the event that,
during the 24-month period following the Change of Control, the Participant’s
employment or service is involuntarily terminated for any reason (including, but
not limited to a termination due to death, Disability or without Cause) or
Constructively Terminated (as defined below), all of such Participant’s Options
and/or SARs shall be deemed immediately and fully exercisable, the Period of
Restriction shall lapse as to each of the Participant’s outstanding Restricted
Stock awards, each of the Participant’s outstanding Restricted Stock Unit awards
and other Stock-Based Awards shall be payable in full and each such Alternative
Award shall be settled for a payment per each share of stock subject to the
Alternative Award in cash, in immediately transferable, publicly traded
securities or in a combination thereof, in an amount equal to, in the case of an
Option or SAR, the excess of the fair market value of such stock on the date of
the Participant’s termination over the corresponding exercise or base price per
share and, in the case of any Restricted Stock, Restricted Stock Unit, or Other
Stock-Based Award, the fair market value of the number of shares of stock
subject or related thereto.

 

For this purpose, a Participant’s employment or service shall be deemed to have
been Constructively Terminated if, without the Participant’s written consent,
the Participant terminates employment or service within 120 days following
either (x) a material reduction in the Participant’s base salary or a
Participant’s incentive compensation opportunity, or (y) the relocation of the
Participant’s principal place of employment or service to a location more than
35 miles away from the Participant’s prior principal place of employment or
service.

 

(c)           Section 409A.  Should any event constitute a Change of Control for
purposes of the Plan, but not constitute a change of control within the meaning
of Section 409A of the Code, with respect to any Award that is deferred
compensation for purposes of Section 409A (i.e., that is not exempt from the
application of such Section by reason of an available exemption, such as for
stock rights, restricted property or awards qualifying as short-term deferral
within the meaning of such Section 409A of the Code), no

 

12

--------------------------------------------------------------------------------


 

payment or distribution shall be made to any affected Participant by reason of
such Change of Control (although any other modification or enhancement to the
Award, such as accelerated vesting, shall still apply) and the value of such
Award as determined by the Committee prior to such Change of Control shall be
paid to the affected Participant on the earlier to occur of (i) the day after
the six month anniversary of such Participant’s termination of employment and
(ii) whichever of the following is applicable to such Award (A) with respect to
any unvested Award that would have become vested solely upon the passage of time
and the continued performance of service, the date the Award would have
otherwise become vested without regard to the Change of Control, (B) with
respect to any unvested Award that would have become vested upon the achievement
of specified Performance Criteria, on the last day of the applicable Performance
Period or (C) if the Award was already vested at the time the Change of Control
occurs, on the date on which the Award would have expired or been payable in
accordance with its terms.  If an event occurs that constitutes a Change of
Control both for purposes of the Plan and Section 409A of the Code, then
Section 10(b) shall not be applicable with respect to any Award that is deferred
compensation for purposes of Section 409A (i.e., that is not exempt from the
application of such Section by reason of an available exemption, such as for
stock rights, restricted property or awards qualifying as short-term deferral
within the meaning of such Section 409A of the Code).

 

SECTION 11
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

 

The Board may, at any time and from time to time amend, modify, suspend, or
terminate this Plan, in whole or in part, without notice to or the consent of
any Participant, Employee or Agent; provided, however, that any amendment which
would (i) increase the number of shares available for issuance under the Plan,
(ii) lower the minimum exercise price at which an Option (or the base price at
which a SAR) may be granted or otherwise permit the repricing of any outstanding
Options or SARs (other than in the context of a transaction referenced in
Section 4(d)), (iii) extend the maximum term for Options or SARs granted
hereunder or (iv) otherwise amend the Plan in a material fashion that would
require the approval of shareholders under the applicable rules and regulations
of any exchange or automated quotation system on which the Common Stock is
listed to trade shall be subject to the approval of the Company’s shareholders. 
No amendment, modification, or termination of the Plan shall in any manner
adversely affect any Award theretofore granted under the Plan, without the
consent of the Participant.

 

SECTION 12.

MISCELLANEOUS PROVISIONS

 

(a)           Transferability.  No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than in accordance with Section 12 (b) below, provided that the Committee may
permit transfers of Awards (other than Incentive Stock Options) to Family
Members (including, without limitation, transfers effected by a domestic
relations order) subject to such terms and conditions as the Committee shall
determine.

 

(b)           Beneficiary Designation.  Each Participant under the Plan may from
time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of the
Participant’s death; provided that, if the Participant shall not have designated
any beneficiary under this Plan, the Participant’s beneficiary shall be deemed
to be the person designated by the Participant under the group life insurance
plan of the Company or a Subsidiary in which such Participant participates
(unless such designated beneficiary is not a Family Member).  Each designation
made hereunder will revoke all prior designations by the same Participant with
respect to all Awards previously granted (including, solely for purposes of this
Plan, any deemed designation), shall be in a form prescribed by the Committee,
and will be effective only when received by the Committee in writing during the
Participant’s lifetime.  In the absence of any such effective designation
(including a deemed designation), benefits remaining unpaid at the Participant’s
death shall be paid to or exercised by the Participant’s surviving spouse, if
any, or otherwise to or by the Participant’s estate.  Except as otherwise
expressly provided herein, nothing in this Plan is intended or may be construed
to give any person other than Participants any rights or remedies under this
Plan.

 

(c)           Deferral of Payment.  At the time any Award is granted (or such
earlier time as the Committee may require), the Committee may permit a
Participant to elect, upon such terms and conditions as the Committee may
establish, to defer receipt of shares of Common Stock that would otherwise be
issued in connection with an Award.

 

(d)           No Guarantee of Employment or Participation.  The existence of
this Plan, as in effect at any time or from time to time, or any grant of Award
under the Plan shall not interfere with or limit in any way the rights of the
Company or any Subsidiary to terminate any Participant’s employment or other
service provider relationship at any time, nor confer upon any Participant any
rights to continue in the employ or service of the Company or any Subsidiary or
any other affiliate of the Company.  Except to the extent expressly selected by
the Committee to be a Participant, no person (whether or not an Employee, an
Agent or a Participant) shall at anytime have a right to be selected for
participation in the Plan or, having been selected as a Participant, to receive
any additional awards hereunder, despite having previously participated in an
incentive or bonus plan of the Company or an affiliate.  The existence

 

13

--------------------------------------------------------------------------------


 

of the Plan shall not be deemed to constitute a contract of employment between
the Company or any affiliate and any Employee, Agent or Participant, nor shall
it constitute a right to remain in the employ or service of the Company or any
affiliate.  Except as may be provided in a separate written agreement,
employment with or service for the Company or any affiliate is at-will and
either party may terminate the participant’s employment or other service
provider relationship at any time, for any reason, with or without cause or
notice.

 

(e)           Tax Withholding.  The Company or an affiliate shall have the right
to deduct from all payments or distributions hereunder any federal, state,
foreign or local taxes or other obligations required by law to be withheld with
respect thereto. The Company may defer issuance of Common Stock in respect of
any Award until such requirements are satisfied.  The Committee may, in its
discretion, permit a Participant to elect, subject to such conditions as the
Committee shall impose, (i) to have shares of Common Stock otherwise to be
issued under the Plan withheld by the Company or (ii) to deliver to the Company
previously acquired shares of Common Stock, in either case for the greatest
number of whole shares having a Fair Market Value on the date immediately
preceding the date on which the applicable tax liability is determined not in
excess of the minimum amount required to satisfy the statutory withholding tax
obligations with respect to any Award.

 

(f)            No Limitation on Compensation; Scope of Liabilities.  Nothing in
the Plan shall be construed to limit the right of the Company to establish other
plans if and to the extent permitted by applicable law. The liability of the
Company or any affiliate under this Plan is limited to the obligations expressly
set forth in the Plan, and no term or provision of this Plan may be construed to
impose any further or additional duties, obligations, or costs on the Company or
any affiliate thereof or the Committee not expressly set forth in the Plan.

 

(g)           Requirements of Law.  The granting of Awards and the issuance of
shares of Common Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(h)           Term of Plan.  The Plan shall be effective upon the date, if any,
on which it is approved by the Company’s shareholders. The Plan shall continue
in effect, unless sooner terminated pursuant to Section 11 above, until the
tenth anniversary of the date of such shareholder approval.

 

(i)            Governing Law.  The Plan, and all Awards granted hereunder (and
the terms and conditions of any document evidencing any such grant), shall be
construed in accordance with and governed by the laws of the State of Delaware,
without regard to principles of conflict of laws.

 

(j)            No Impact On Benefits.  Except as may otherwise be specifically
stated under any employee benefit plan, policy or program, Awards shall not be
treated as compensation for purposes of calculating an Employee’s or Agent’s
right or benefits under any such plan, policy or program.

 

(k)           No Constraint on Corporate Action.  Except as provided in
Section 11 above, nothing contained in this Plan shall be construed to prevent
the Company, or any affiliate, from taking any corporate action (including, but
not limited to, the Company’s right or power to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets) which is deemed by it to be
appropriate, or in its best interest, whether or not such action would have an
adverse effect on this Plan, or any awards made under this Plan.  No director,
beneficiary, or other person shall have any claim against the Company, or any of
its affiliates, as a result of any such action.

 

(l)            Indemnification.  Each member of the Board and each member of the
Committee shall be indemnified and held harmless by the Company and each
Employer against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member of the Board or Committee in
connection with or resulting from any claim, action, suit, or proceeding to
which such member may be made a party or in which such member may be involved by
reason of any action taken or failure to act under the Plan (in the absence of
bad faith) and against and from any and all amounts paid by such member in
settlement thereof, with the Company’s approval, or paid by such member in
satisfaction of any judgment in any such action, suit, or proceeding against
such member, provided that such member shall give the Company an opportunity, at
its own expense, to handle and defend the same before such member undertakes to
handle and defend it individually.  The foregoing right of indemnification shall
not be exclusive and shall be independent of any other rights of indemnification
to which any such person may be entitled under the Company’s Certificate of
Incorporation or By-Laws, by contract, as a matter of law, or otherwise.

 

(m)          Rights as a Stockholder.  A Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any Award
until the Participant shall have become the holder of record of such shares.

 

14

--------------------------------------------------------------------------------


 

(n)           Captions. The headings and captions appearing herein are inserted
only as a matter of convenience.  They do not define, limit, construe, or
describe the scope or intent of the provisions of the Plan.

 

On behalf of the Board of Directors of the Company, this Amended and Restated
Principal Financial Group, Inc. 2010 Stock Incentive Plan has been executed this
28th day of February, 2012.

 

 

By:

 

 

 

 

Michael T. Dan

 

15

--------------------------------------------------------------------------------